COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        The Creative Chateau, LLC v. The City of Houston
Appellate case number:      01-21-00327-CV
Trial court case number:    2019-44108
Trial court:                215th District Court of Harris County

        On October 19, 2021, appellant, The Creative Chateau, LLC, filed an unopposed
motion for leave to exceed the word count prescribed by Texas Rule of Appellate
Procedure 9.2. See TEX. R. APP. P. 9.2(i)(2)(B). Appellant seeks leave to exceed the word
count for its appellant’s brief, as well as the aggregate word count for all briefs, by 5,000
words, which would enlarge the maximum length of appellant’s brief to 20,000 words and
aggregate word count for all briefing of appellant to 32,000 words. Appellant represents
that it seeks leave to exceed the word limit because there are several issues on appeal and
“it has become clear that the 15,000 and 27,000-word limits . . . will prevent [appellant]
from adequately briefing the issues on appeal.”
       Appellant’s motion includes a certificate of conference stating that the relief
requested in the motion is unopposed by appellee, the City of Houston. See TEX. R. APP.
P. 10.1(a)(5), 10.3.
      Appellant’s motion is granted. See TEX. R. APP. P. 9.4(i)(4). Appellant’s brief
must not exceed 20,000 words, and the aggregate of all briefs filed by appellant must not
exceed 32,000 words.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_______
                  Acting individually     Acting for the Court

Date: ___October 28, 2021____